                  Case 2:19-mj-00240-GWF Document 14 Filed 06/11/19 Page 1 of 3




      NICHOLAS A. TRUTANICH
      United States Attomey
 2
      Nevada Bar Number 13644
      CHRISTOPHER BURTON
      Assistant United States Attomey
 3    Nevada Bar Number 12940
      District of Nevada
 4    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 5
      (702) 388-6336
      (702) 388-6418
      christopher.burton4@usdoi. gov
 6
      Counsel for the United States

 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OFNEVADA

 9
      UNITED STATES OF AMERICA,                      )   Case No. : 2: 19-MJ-00240-GWF
l0                                                   )
                      P1aintiff,                     )
ll                                                   )
                                                     )   STIPULATION TO CONTINUE
             VS
                                                     )   BENCH TRIAL
12                                                   )   (First Request)
      ADAM ODOM,                                     )
13                                                   )
                      Defendant                      )
1.+                                                  )

15           IT IS HEREBY STIPULATED AND AGREED, by                        and between Nicholas A.

l6    Trutanich, United States Attomey, and Christopher Burton, Assistant United              States

17    Attomey, counsel for the United States of America, and Todd Leventhal, Esquire, counsel
lo    for Defendant, that the bench trial in the above-captioned matter, currently scheduled for

l9    JluneL2,2019, at the hour of 9:00 a.m., be vacated and continued to a date to be determiled

20    upon the Defendant's arrival retum to the District of Nevada.

21           This stipulation is entered into for the following reasons:

22           1.       Defendant is in custody and in transit to Las Vegas fiom South Carolina as a

23    result of alleged violations of his pretrial conditions. It is unknown to the parties when the

24    Defendant will arrive in back in Las Vegas.
                                                 1
                  Case 2:19-mj-00240-GWF Document 14 Filed 06/11/19 Page 2 of 3




                 2.     Counsel for the Defendant has not had an opportunity to speak with the

     2   Defendant about this proposed stipulation as he is in transit with an unknown expected date

     3   of arrival. However, counsel for the Defendant cannot proceed to trial in the Defendant's

     4   absence and needs additional time to prepare for      trial with the Defendant.

     5           3.     Denial of this request for   a bench   trial continuance would prejudice both the

     6   Defendant and the Govemment and unnecessarily consume this Court's valuable resources,

     7   taking into account the exercise ofdue diligence.

     8           4.     Additionally, denial of this request for continuance could result           ia   a

     9   miscarriage of justice.

10               5.     This is the fust request for continuance of the trial in this case.

ll
t2                              DATED this 11th day of June,2019.

13


1.1                                                            Respectfully submitted,

l5                                                             NICHOLAS A. TRUTANICH
                                                               United States Attomey
16


17       /s/   Todd Leventhal                                   /s/   Christopher Burton

18
         TODD LEVENTHAL, ESQ.                                  CHRISTOPHER BURTON
19       Counsel for defendant                                 Assistant United States Attomey
         ADAMODOM
20

lt


22

23

24

                                                      2
                Case 2:19-mj-00240-GWF Document 14 Filed 06/11/19 Page 3 of 3




 I                               TINITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2

 3              STATES OF AMERICA,                   )    Case   No:   2:   19-mj-00240-GWF
                                                     )
 4                  P1aintiff,                       )
                                                     )    ORDERCONTINUING
                                                     )    BENCH TRIAL
 5         VS
                                                     )
                                                     )
 6     AM ODOM,                                      )
                                                     )
 7                  Defendant.                       )
                                                     )
 8
            Based on the pending stipulation ofcounsel, and good cause appearng therefore,
 9
            IT IS HEREBY ORDERED that               the bench trial         in the above-captioned matter
10
     currently scheduled for June 12, 2019 , at the hour of 9:00 a.m., be vacated and continued to
1l
     a date to be determined upon the Defendant's        arival retum to the District of Nevada.
12


13

                                            12th
l4                          DATED this                      day of June, 2019.

l5

16


11
                                                    TINITED STATES MAGISTRATE JUDGE
18


t9

20

21


22

23

24

                                               -l
